UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7742


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANTONIO MOSCOL, a/k/a Screw,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    James C. Fox, Senior
District Judge. (5:07-cr-00003-F-1; 5:10-cv-00093-F)


Submitted:   May 31, 2011                  Decided:   June 3, 2011


Before KING and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Antonio Moscol, Appellant Pro Se.     Jennifer P. May-Parker,
Assistant United States Attorney, Seth Morgan Wood, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Antonio Moscol seeks to appeal the district court’s

order dismissing without prejudice his 28 U.S.C.A. § 2255 (West

Supp.    2010)    motion.           The    order      is    not     appealable       unless    a

circuit justice or judge issues a certificate of appealability.

28   U.S.C.        § 2253(c)(1)(B)              (2006).             A      certificate        of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                            28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner        satisfies          this    standard          by     demonstrating           that

reasonable       jurists       would       find       that    the       district      court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                        When the district court

denies     relief        on    procedural           grounds,        the      prisoner       must

demonstrate       both    that       the    dispositive           procedural     ruling       is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                         Slack, 529 U.S. at 484-85.

Because    he    failed       to    challenge       on     appeal    the     bases    for    the

district    court’s       rejection        of       his    claims,      we   conclude       that

Moscol has not made the requisite showing.                          Accordingly, we deny




                                                2
a   certificate   of   appealability     and   dismiss   the   appeal. *      We

dispense   with    oral   argument     because    the    facts    and      legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   DISMISSED




      *
       In the interests of justice, we have construed Moscol’s
informal brief as a motion to recall the mandate in his direct
appeal, No. 07-5131, and will conduct further proceedings
related to the motion.



                                     3